Citation Nr: 1451467	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a right eye disorder due to trauma.

3. Entitlement to service connection for a low white blood cell count. 

4. Entitlement to an initial rating greater than 30 percent for bilateral pes planus with plantar fasciitis and heel spurs. 

5. Entitlement to an initial rating greater than 20 percent prior to January 26, 2012, and greater than 10 percent as of that date, for a left shoulder strain. 

6. Entitlement to an initial rating greater than 10 percent for tinnitus.

7. Entitlement to an initial compensable rating for right elbow bursitis. 

8. Entitlement to an initial compensable rating for left foot hallux valgus.

9. Entitlement to an initial compensable rating for right foot hallux valgus.

10. Entitlement to an initial compensable rating for pseudofolliculitis barbae.

11. Entitlement to an initial compensable rating for left testicle epididymitis.

12. Entitlement to an initial compensable rating for erectile dysfunction.

13. Entitlement to an initial compensable rating for a scar on the left breast.

14. Entitlement to an initial compensable rating for a scar on the right shoulder. 

15. Entitlement to an initial compensable rating for a scar on the left side of the back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These claims are currently under the jurisdiction of the RO in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript is of record. 

The Veteran has withdrawn the appeal of the initial evaluations assigned his service-connected tinnitus and bilateral pes planus with plantar fasciitis and heel spurs.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew the appeal of the initial ratings assigned his service-connected tinnitus and bilateral pes planus with plantar fasciitis and heel spurs on the record at the April 2014 hearing before the undersigned.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew his appeal of the initial ratings assigned his service-connected tinnitus and bilateral pes planus with plantar fasciitis and heel spurs on the record at the April 2014 hearing before the undersigned.  Under 38 C.F.R. § 20.204(b), appeals may be withdrawn orally on the record at a hearing.  The hearing transcript reflects the Veteran's name and claim number, and clearly expresses his intent to withdraw this appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on these issues.  Accordingly, the criteria for withdrawal of an appeal have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the issues of whether higher initial ratings are warranted for the Veteran's tinnitus and bilateral pes planus with plantar fasciitis and heel spurs is not appropriate, and the appeal will be dismissed.  See id.


ORDER

Entitlement to an initial rating greater than 10 percent for tinnitus is dismissed. 

Entitlement to an initial rating greater than 30 percent for bilateral pes planus with plantar fasciitis and heel spurs is dismissed. 


REMAND

Additional development is necessary to ensure a complete record, and to afford the issues on appeal every due consideration.

In his April 2014 hearing testimony, the Veteran indicated that while most of his treatment has been through the military's TRICARE healthcare system, he has also received treatment at VA.  There are no VA treatment records in the claims file.  Accordingly, any outstanding VA treatment records dated since June 2009 should be obtained and associated with the file.  See 38 U.S.C.A. § 5104A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran also stated in his hearing testimony that he recently received treatment from a civilian doctor for his eyes, records of which are not in the file.  Appropriate efforts should be made to obtain these records.  See id.

With regard to the service connection claim for hearing loss, the last VA examination was performed in April 2009 and the clinical findings did not establish a hearing loss disability for VA compensation purposes at the time.  See 38 C.F.R. § 3.385 (2014).  As the examination was conducted over five years ago, the Veteran's hearing may have worsened in the interim.  Accordingly, a new VA audiological examination should be arranged to assess whether he has a current hearing loss disability related to active service.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

With regard to the increased rating claims, VA examinations were last performed in January 2012 and are now almost three years old.  New VA examinations should be arranged to assess the current level of severity of these disorders.  See id.; see also 38 C.F.R. § 3.327(a) (2014) (reexaminations will be requested whenever VA needs to determine the current severity of a disability).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated since June 2009 from the Orlando VA Medical Center (VAMC), including the Viera Outpatient Clinic, and any other identified VA facility, and associate them with the claims file. 

2. Obtain the Veteran's outstanding treatment records from Patrick Air Force Base (45th Medical Group), dated since August 2011. 

3. Request the Veteran to identify recent private treatment records pertaining to his eyes.  If sufficiently identified, appropriate efforts must be made to obtain these records on his behalf.  He should also be invited to submit them himself. 

4. Schedule the Veteran for a VA audiological examination.  The examiner must first determine if a current hearing loss disability is present.  If so, then the examiner must render an opinion as to whether the hearing loss is at least as likely as not related to noise exposure during active service, or whether such a relationship is unlikely.  A complete explanation must be provided. 

5. Schedule the Veteran for a VA examination to assess the current level of severity of his left shoulder disorder and right elbow disorder.  All indicated studies and tests should be performed, and all clinical findings reported in detail.  

6. Schedule the Veteran for a VA foot examination to identify the current level of severity of his bilateral hallux valgus.  All indicated studies and tests should be performed, and all clinical findings reported in detail.  

7. Schedule the Veteran for a genitourinary examination to identify all impairment associated with his left testicle epididymitis, and whether there is deformity of the penis.  All clinical findings must be reported in detail. 

8. Schedule the Veteran for a VA skin examination to identify the current level of severity of his pseudofolliculitis barbae.  All clinical findings must be reported in detail, and the appropriate Disability Benefits Questionnaire (DBQ) completed, if deemed warranted. 

9. Schedule the Veteran for a VA scars examination to identify all impairment associated with the Veteran's scars of the left breast, right shoulder, and left side of the back.  All clinical findings must be reported in detail, and the appropriate Disability Benefits Questionnaire (DBQ) completed, if deemed warranted. 

10. Finally, after all indicated development has been completed, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


